The respondent Edwin F. Verreau is suspended for the period of six months from the date of the entry and service of a certified copy of the order to be entered hereon, and until the further order of the court, and the said respondent Edwin F. Verreau is hereby commanded during such time to desist and refrain from the practice of law in any form, whether as principal or agent, clerk or employee of another, and is hereby forbidden to perform any of the following acts for compensation or reward, to wit: 1. To practice as an attorney or counselor at law before any court, judge, justice, board, commission or other public authority. 2. To give to another an opinion as to the law or its application or any advice in relation thereto. Permission is hereby given to the said respondent Edwin F. Verreau to apply to this court for reinstatement as an attorney and counselor at law at any time after the expiration of six months from the date of the entry and service of this order. Any application for reinstatement must be accompanied by the certificate of the Character Committee of the Sixth Judicial District as to the general character and conduct of respondent during the period of suspension, and as to whether or not the respondent has complied with the terms of this order of suspension. The court finds that the respondent Edwin F. Verreau is guilty of unprofessional conduct and conduct prejudicial to the administration of justice and should be suspended. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.